DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/29/2022 has been entered.
The objections over the Drawings, Specification, and Claims as presented in the Office Action mailed 2/8/2022 have been withdrawn based on the amendment and arguments filed 4/29/2022.
The rejections under 35 U.S.C.112(a) and 35 U.S.C. 112(b), as presented in the Office Action mailed 2/8/2022 have been withdrawn based on the amendments filed 4/29/2022.

Examiner’s Amendment
An examiner’s amendment to the record appears below.  Should the changes and/or additions be unacceptable to the applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Marshall S. Honeyman (Reg. No. 48,114) on 5/25/2022.
The application has been amended as follows:
Claim 1 lines 21-22 “the light output resulting in a display of an ornamental effect created by one or more of” has been changed to --the light output provides an ornamental display visible to an observer in an environment outside the vehicle, the ornamental display being created by one or more of:--
Claim 1 line 22 “the occluding or translucent material deposits” should be --the occluding material deposit or the translucent material deposit--
Claim 1 line 24 “(iii) plurality of material” has been changed to --(iii) the plurality of material--
Claim 1 lines 25-26 “and (iv) the plurality of material deposits on the outer side of the second lens provides an ornamental display visible to an observer in an environment outside the vehicle” has been changed to --and (iv) the plurality of material deposits on the outer side of the second lens--
Claim 2 lines 8-9 “(iv) the plurality of light-modifying material deposits on the outer surface of the second lens comprise an ink or paint” has been changed to 
--(iv) the plurality of light modifying material deposits on the outer surface of the second lens
comprise an ink or paint--
Claim 3 lines 8-9 “(iv) the plurality of light-modifying material deposits on the outer surface of the second lens comprise an ink or paint” has been changed to 
--(iv) the plurality of light modifying material deposits on the outer surface of the second lens
comprise an ink or paint--
Claim 4 lines 7-8 “(iv) the plurality of light-modifying material deposits on the outer surface of the second lens comprise an ink or paint” has been changed to 
--(iv) the plurality of light modifying material deposits on the outer surface of the second lens
comprise an ink or paint--
Claim 17 lines 11-12  “of a graphic representation, the first light-modifying substance applied on the location on the inner or the outer surface” has been changed to --of a graphic representation--
Claim 21 lines 12-13 “form an illuminated graphic” has been changed to --form a first lighting effect comprising an illuminated graphic--

Reasons for Allowance
Claims 1-7, 9-12, 16-18, and 21-23 are allowable over the prior art of record.
The following is an examiner’s statement of reasons for allowance:
With regards to Claim 1, the prior art of record fails to disclose or fairly suggest a vehicle fascia lamp unit comprising: a light source; a first lens in front of and receiving light from the light source; a second lens spaced apart from and outside the first lens, and receiving light transmitted through the first lens; an inner surface of the first lens, the inner surface of the first lens facing the light source, the inner surface of the first lens including an occluding material deposit on a first portion of the inner surface of the first lens, the inner surface of the first lens also having a translucent material deposit, the translucent material deposit being at a location that is distinct from the occluding material deposit on the inner surface of the first lens; an outer surface of the first lens, the outer surface of the first lens including a first light- modifying material deposit at an outer surface location; the second lens having an inner surface, the inner surface of the second lens having a plurality of material deposits, each deposit in the plurality having different light- modifying characteristics; an outer side of the second lens having a plurality of material deposits, each material deposit area in the plurality of deposits on the outer side of the second lens having different light-modifying characteristics; and a light output transmitted from the second outer lens into an environment outside a vehicle, the light output provides an ornamental display visible to an observer in an environment outside the vehicle, the ornamental display being created by one or more of: (i) the occluding material deposit or the translucent material deposit on the inner surface of the first lens; (ii) the first light-modifying material deposit on the outer surface of the first lens; (iii) the plurality of material deposits on the inner surface of the second lens; and (iv) the plurality of material deposits on the outer side of the second lens, as specifically called for in the claimed combinations.
The closest prior art, Bozlo et al. (US 2010/0154261) does not disclose the inner surface of the first lens also having a translucent material deposit, the translucent material deposit being at a location that is distinct from the occluding material deposit on the inner surface of the first lens; the plurality of material deposits on the inner surface of the second lens each having different light-modifying characteristics, each material deposit area in the plurality of deposits on the outer side of the second lens having different light-modifying characteristics, as required by the claim and there is no motivation absent the applicant’s own disclosure to modify the Bozlo et al. reference in the manner required by the claims.
While a vehicle fascia lamp unit including a light source, a first lens, and a second lens each including a plurality of material deposits on inner and outer surfaces thereof is known in the art, and utilization of light modifying deposits formed from translucent material deposits and occluding material deposits create an ornamental display to an observer in an environment outside the vehicle is known in the art, the combination of the inner surface of the first lens also having a translucent material deposit, the translucent material deposit being at a location that is distinct from the occluding material deposit on the inner surface of the first lens; the plurality of material deposits on the inner surface of the second lens each having different light-modifying characteristics, each material deposit area in the plurality of deposits on the outer side of the second lens having different light-modifying characteristics is not disclosed in the prior art of record as required by the claim and there is no motivation absent the applicant's own disclosure to modify the prior art of record in the manner required by the claims.

With regards to Claim 17, the prior art of record fails to disclose or fairly suggest a vehicle light comprising a light source configured to emit light in an outward direction, a first lens configured to modify at least some of the light emitted from the light source using a first light-modifying substance applied at a location on an inner or an outer surface of the first lens, the first light-modifying substance covering at least a portion of the first lens; and a second lens, the second lens being configured to modify at least some of the light emitted from the light source using a second light-modifying substance applied onto a location on an outer surface of the second lens, the second light-modifying substance covering at least a portion of the second lens to form at least part of a graphic representation, as specifically called for in the claimed combinations.
The closest prior art, Dellock et al. (US 2017/0043709) does not disclose the second light-modifying substance applied onto a location on an outer surface of the second lens, the second light-modifying substance covering at least a portion of the second lens to form at least part of a graphic representation, as required by the claim and there is no motivation absent the applicant’s own disclosure to modify the Dellock et al. reference in the manner required by the claims.
While a vehicle light having a light source configured to emit light in an outward directly, a first lens with a first light-modifying substance and a second lens, the vehicle light forming a graphical representation is known in the art, the combination of the first lens having the first light-modifying substance at the location on the inner or outer surface and covering a portion of the first lens with the second light-modifying substance applied onto a location on an outer surface of the second lens, the second light-modifying substance covering at least a portion of the second lens to form at least part of a graphic representation is not disclosed in the prior art of record as required by the claim and there is no motivation absent the applicant's own disclosure to modify the prior art of record in the manner required by the claims.

With regards to Claim 21, the prior art of record fails to disclose or fairly suggest a vehicle light comprising a light source, a first lens in front of the light source having an inner surface and an outer surface, a second lens in front of the second lens having an inner surface and an outer surface, one of a deposited translucent area or an opaque material area are located on three or more of: (i) the inner surface of the first lens, (ii) the outer surface of the first lens, (iii) the inner surface of the second lens, and (iv) the outer surface of the second lens, the at least one of the translucent material area or the opaque material area deposited on at least three or more of (i) the inner surface of the first lens; (ii) the outer surface of the first lens; (iii) the inner surface of the second lens; and (iv) the outer surface of the second lens form a first lighting effect comprising an illuminated graphic upon activation of the light source, and the at least one of the deposited translucent area or the opaque material area on at least three or more of (i) the inner surface of the first lens; (ii) the outer surface of the first lens; (iii) the inner surface of the second lens; and (iv) the outer surface of the second lens at least one of the deposited translucent or opaque material areas create a second lighting effect different than the first lighting effect when the light source is not activated, as specifically called for in the claimed combinations.
The closest prior art, Bozlo et al. (US 2010/0154261) does not disclose the at least one of the deposited translucent area or the opaque material area on at least three or more of (i) the inner surface of the first lens; (ii) the outer surface of the first lens; (iii) the inner surface of the second lens; and (iv) the outer surface of the second lens at least one of the deposited translucent or opaque material areas create a second lighting effect different than the first lighting effect when the light source is not activated, as required by the claim and there is no motivation absent the applicant’s own disclosure to modify the Bozlo et al. reference in the manner required by the claims.
While a vehicle light comprising a light source, a first lens, and a second lens, one of a deposited translucent area or an opaque material area are located on three or more of: (i) the inner surface of the first lens, (ii) the outer surface of the first lens, (iii) the inner surface of the second lens, and (iv) the outer surface of the second lens, which forms a first lighting effect comprising an illuminated graphic upon activation of the light source is known in the art, the combination of the one of a deposited translucent area or an opaque material area are located on three or more of: (i) the inner surface of the first lens, (ii) the outer surface of the first lens, (iii) the inner surface of the second lens, and (iv) the outer surface of the second lens forms a first lighting effect comprising an illuminated graphic upon activation of the light source and which creates a second lighting effect different than the first lighting effect when the light source is not activated is not disclosed in the prior art of record as required by the claim and there is no motivation absent the applicant's own disclosure to modify the prior art of record in the manner required by the claims.

Any comments considered necessary by the applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIN KRYUKOVA whose telephone number is (571)272-3761.  The examiner can normally be reached on M-F 9 a.m. - 4
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jong-Suk (James) Lee can be reached on 5712727044.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERIN KRYUKOVA/Examiner, Art Unit 2875